           Case 2:19-cv-00852-GMN-EJY Document 76
                                               75 Filed 12/04/20 Page 1 of 5



1    NIHAT DENIZ BAYRAMOGLU, ESQ. (Nevada. Bar No. 14030)
     Deniz@bayramoglu-legal.com
2
     BAYRAMOGLU LAW OFFICES LLC
3    1540 West Warm Springs Road Suite 100
     Henderson, Nevada 89014
4
     Telephone: 702.462.5973
5    Facsimile: 702.553.3404
     Attorneys for Plaintiff
6

7
                             IN THE UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA
9
     WINNER’S SUN PLASTIC & ELECTRONIC
10
     (SHENZHEN) CO. LTD., a Chinese Limited
     Company,                                       NO._2:19-cv-00852-GMN-EJY
11

                    Plaintiff,                      DISMISSAL WITH PREJUDICE OF
12
                                                    DEFENDANT VETORA LLC
13          vs.

14   THE PARTNERSHIPS and
     UNINCORPORATED ASSOCIATIONS
15   IDENTIFIED ON SCHEDULE “A”,

16                  Defendants.

17

18
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), WINNER’S SUN PLASTIC
19

20
     & ELECTRONIC’S (SHENZHEN) CO. LTD., a Chinese Limited Company, (hereinafter

21   “Winner”) and Defendant VETORA LLC (hereinafter “Vetora”), a company based in Utah,

22   hereby file this stipulated dismissal.

23

24

25


                                                1

     DISMISSAL WITH PREJUDICE OF DEFENDANT                   BAYRAMOGLU LAW OFFICES LLC
                                                        1540 WEST WARM SPRINGS ROAD, SUITE 100
     VETORA LLC
                                                               LAS VEGAS, NEVADA 89014
                                                             WWW.BAYRAMOGLU-LEGAL.COM
           Case 2:19-cv-00852-GMN-EJY Document 76
                                               75 Filed 12/04/20 Page 2 of 5



1           The parties have finalized a settlement agreement and the agreement has been fully
2    executed by both Winner and Vetora. Both Winner and Vetora are performing under the
3
     agreement and certain performance required for the filing of a dismissal has been completed.
4
            This dismissal is as to defendant Vetora only. Nothing in this Dismissal relates to any of
5
     the remaining Defendants. Each party shall bear its own fees and costs.
6
                                            CONCLUSION
7
            Winner and Vetora jointly request that the case be dismissed with prejudice as to
8
     defendant Vetora.
9

10

11   DATED AND SIGNED this 4th day of December, 2020

12                                               BAYRAMOGLU LAW OFFICES LLC

13                                               By: /s/ Nihat Deniz Bayramoglu
                                                 Nihat Deniz Bayramoglu
14                                               (Nevada. Bar No. 14030)
                                                 1540 West Warm Springs Road, Suite 100
15                                               Henderson, Nevada 89014
                                                 Tel: (702) 462-5973
16
                                                 Attorneys for Plaintiff
17

18                                               LAW OFFICE OF JAMES W. KING

19                                               By: /s/ James W. King
                                                 James W. King
20                                               844 East Sahara Avenue
                                                 Las Vegas, NV 89104
21                                               Tel: (702) 894-5399
                                                 Attorneys for Defendant Vetora LLC
22

23

24

25


                                                     2

     DISMISSAL WITH PREJUDICE OF DEFENDANT                        BAYRAMOGLU LAW OFFICES LLC
                                                             1540 WEST WARM SPRINGS ROAD, SUITE 100
     VETORA LLC
                                                                    LAS VEGAS, NEVADA 89014
                                                                  WWW.BAYRAMOGLU-LEGAL.COM
           Case 2:19-cv-00852-GMN-EJY Document 76
                                               75 Filed 12/04/20 Page 3 of 5



1                                     CERTIFICATE OF SERVICE
2           I hereby certify that I served this document pursuant to Rule 5 and the Court’s CM/ECF
3
     system which electronically serves all parties and counsel who have appeared in this action and
4
     that have consented to electronic service, including at least:
5
                                               James W. King
6
                                        Law Office of James W. King
7                                          844 East Sahara Avenue

8                                           Las Vegas, NV 89104
                                                702-894-5399
9
                                       Email: jkparkcity@gmail.com
10
            I declare under penalty of perjury that the information in this Certificate of Service is true
11
     and correct.
12
            Dated December 4, 2020
13

14                                                         /s/ Nihat Deniz Bayramoglu
                                                           Nihat Deniz Bayramoglu, Esq.
15

16

17

18

19

20

21

22

23

24

25


                                                       3

     DISMISSAL WITH PREJUDICE OF DEFENDANT                          BAYRAMOGLU LAW OFFICES LLC
                                                               1540 WEST WARM SPRINGS ROAD, SUITE 100
     VETORA LLC
                                                                      LAS VEGAS, NEVADA 89014
                                                                    WWW.BAYRAMOGLU-LEGAL.COM
           Case 2:19-cv-00852-GMN-EJY Document 76
                                               75 Filed 12/04/20 Page 4 of 5



1                                   SIGNATURE CERTIFICATION
2           I hereby certify that the content of this document is acceptable to James W. King, counsel
3
     for Vetora, and that I have obtained the authorization of Mr. King to affix his electronic signature
4
     to this document.
5
            Dated December 4, 2020
6
                                                          /s/ David Silver
7                                                         David Silver, Esq.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                      4

     DISMISSAL WITH PREJUDICE OF DEFENDANT                         BAYRAMOGLU LAW OFFICES LLC
                                                              1540 WEST WARM SPRINGS ROAD, SUITE 100
     VETORA LLC
                                                                     LAS VEGAS, NEVADA 89014
                                                                   WWW.BAYRAMOGLU-LEGAL.COM
           Case 2:19-cv-00852-GMN-EJY Document 76
                                               75 Filed 12/04/20 Page 5 of 5



1    NIHAT DENIZ BAYRAMOGLU, ESQ. (Nevada. Bar No. 14030)
     Deniz@bayramoglu-legal.com
2
     BAYRAMOGLU LAW OFFICES LLC
3    1540 West Warm Springs Road Suite 100
     Henderson, Nevada 89014
4
     Telephone: 702.462.5973
5    Facsimile: 702.553.3404
     Attorneys for Plaintiff
6

7
                            IN THE UNITED STATES DISTRICT COURT
8                                    DISTRICT OF NEVADA
9
     WINNER’S SUN PLASTIC & ELECTRONIC
10
     (SHENZHEN) CO. LTD., a Chinese Limited
     Company,                                           NO._2:19-cv-00852-GMN-EJY
11

                   Plaintiff,                           [PROPOSED] ORDER FOR DISMISSAL
12
                                                        WITH PREJUDICE OF DEFENDANT
13          vs.                                         VETORA LLC

14   THE PARTNERSHIPS and
     UNINCORPORATED ASSOCIATIONS
15   IDENTIFIED ON SCHEDULE “A”,

16                 Defendants.

17

18
            Before the Court is a stipulated dismissal for Defendant Vetora LLC. The Court, having
19
     reviewed the records and files herein, and in view thereof, hereby ORDERS that:
20
            1) Defendant VETORA LLC is dismissed with prejudice.
21
            2) Each party shall bear its own fees and costs.
22
            Dated this ____day
                        4      of December, 2020
23
                                                          ________________________________
24                                                        Gloria M. Navarro, District Judge
                                                          UNITED STATES DISTRICT COURT
25


                                                    5

     DISMISSAL WITH PREJUDICE OF DEFENDANT                      BAYRAMOGLU LAW OFFICES LLC
                                                           1540 WEST WARM SPRINGS ROAD, SUITE 100
     VETORA LLC
                                                                  LAS VEGAS, NEVADA 89014
                                                                WWW.BAYRAMOGLU-LEGAL.COM
